The Honorable Ernest Cunningham State Representative 727 Columbia Street Helena, AR 72342-2813
Dear Representative Cunningham:
This is in response to your request for an opinion concerning Act 359 of 1997, which is entitled: "An Act to Amend Arkansas Code § 14-14-705(2) to Provide For County Library Boards to Have Not Less Than Five (5) Members and Not More than Seven (7) Members. . . ." Your specific question is as follows:
  Since the Phillips County Library in Helena, Arkansas, was created before the effective date of Act 359, does the above provision contained in Section 1 of the Act, specifying the number of members required for a county library board, apply for them as well?
The fact that the library was created before Act 359's effective date is not, in my opinion, determinative of your question. Rather, the answer will depend on whether the library board was created before the effective date, i.e., August 1, 1997 (see Op. Att'y Gen. 97-144 regarding the effective date of acts passed in the Eighty-First regular session of the Arkansas General Assembly). Section 1 of Act 359 amends A.C.A. §14-14-705(2) (regarding county administrative boards) to provide as follows under subparagraph (E):1
  An administrative board shall contain five (5) members. Provided, a county administrative board created after the effective date of this act shall consist of not less than five (5) members nor more than seven (7) members and shall serve until their successors are appointed and qualified.
You have not indicated whether the library board for the Phillips County Library was created before or after August 1, 1997, the effective date of Act 359 of 1997. It seems clear from the above language that the date of the library board's creation will be determinative of whether the specific requirement in § 14-14-705(2)(E), as amended, regarding the composition of "a county library board" is applicable.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Prior to the amendment, § 14-14-705(2)(E) stated: "An administrative board shall contain five (5) members."